Citation Nr: 1139195	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-18 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee with limitation of flexion. 

2. Entitlement to an initial disability rating in excess of 30 percent for degenerative joint disease (DJD) of the right knee with limitation of extension. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which continued a 10 percent disability rating for the Veteran's degenerative joint disease (DJD) of the right knee based on limitation of flexion.  Subsequently, in a June 2008 rating decision, the RO granted a separate 30 percent disability rating for degenerative joint disease (DJD) of the right knee based on limitation of extension.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's right knee disability has been manifested by degenerative changes of the joint shown on x-ray.

2.  Throughout the course of the appeal, the Veteran's DJD of the right knee has been limited in extension to 30 degrees. 

3.  At no point during the appeal has the Veteran's right knee been ankylosed; nor has there been objective evidence of lateral instability, recurrent subluxation, dislocated semilunar cartilage, flexion limited to less than 40 degrees, or evidence of malunion of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for DJD of the right knee with limitation of flexion, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5256, 5258, 5259, 5260, 5262, 5263 (2010).

2.  The criteria for an initial disability rating of 40 percent, but no higher, for DJD of the right knee with limitation of extension, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258, 5259, 5261, 5262, 5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

A. DJD of the Right Knee with Limitation of Flexion

Here, the RO sent correspondence in October 2007 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

B. DJD of the Right Knee with Limitation of Extension

This claim arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in April 2008, June 2009, and April 2010.  The Veteran has not indicated that he has received additional treatment for his service-connected degenerative joint disease of the right knee.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present disability level is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in an initial increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, although the Veteran's degenerative joint disease (DJD) of the right knee with limitation of extension is service connected effective October 1, 2007, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider evidence prior to this date to the extent that it sheds additional light on the Veteran's disability picture as it relates to the period on appeal.   

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating for degenerative joint disease (DJD) of the right knee with limitation of flexion, and continues to the present time.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Since the date of service connection, the Veteran's right knee disability has been rated 10 percent disabling under DCs 5010-5261.  Subsequently, the Veteran was granted a separate disability rating for his right knee disability under DCs 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  DC 5260 contemplates limitation of flexion, DC 5261 contemplates limitation of extension, and DC 5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a, DCs 5010, 5260, and 5261. 

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint (like the knee, see 38 C.F.R. § 4.45) or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a.

That said, Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

The Board points out that separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  See VAOPGCPREC 09-04 (September 17, 2004).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Code 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a Veteran's knee disability is rated under Diagnostic Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran made a claim for an increased disability rating for his right knee disability in October 2007.  In the currently appealed December 2007 RO rating decision, the Veteran's 10 percent disability rating for degenerative joint disease of the right knee was continued.  Subsequently, in a June 2008 rating decision, the Veteran was granted a separate 30 percent disability rating for degenerative joint disease of the right knee based on limitation of extension, effective October 1, 2007.  The Veteran claims that his service-connected right knee disability is more disabling than currently evaluated.

The pertinent evidence of record reflects that the Veteran underwent VA treatment, and was afforded VA examinations in April 2008, June 2009, and April 2010.

VA outpatient treatment records show that the Veteran complained of and was treated for right knee pain.  The record reflects that the Veteran stated that he used a cane and wore a knee brace on his right knee.  Additionally, VA treatment records show that the Veteran underwent physical therapy and received joint injections for DJD of his right knee.  An August 2007 orthopedic treatment record noted that the Veteran was a candidate for total knee replacement of the right knee.  

An MRI was taken of the Veteran's right knee in May 2007.  The findings stated that there was no evidence of acute fracture, or dislocation.  Additionally, it was noted that there were large areas of acute marrow edema within the patella, patellofemoral joint space narrowing, and cartilage loss in the joint space narrowing, consistent with degenerative changes.  Similar findings were also identified about the medial joint space.  Moreover, there was a small joint effusion, and the patellar cartilage showed chondromalacia, and there was evidence of a popliteal cyst.  Furthermore, the medial and lateral collateral ligaments, the ACL and the PCL, the patellar and the quadriceps tendons were unremarkable.  The medial meniscus was torn and the lateral meniscus was not torn, and x-ray of the Veteran's knee was taken in August 2007.  The report stated that there was joint space narrowing, most pronounced at the medial knee joint spaces, with articulating surface osteophytes.  Additionally, degenerative changes were noted at the patellofemoral joints bilaterally.  It was noted that there were enthesopathy at insertion of the quadriceps tendon.  The radiologist's impression was that the Veteran had osteoarthritis of his knees.  

The Veteran was afforded a VA examination in April 2008.  The Veteran reported that he had knee weakness, with limited stair use.  Additionally, He reported that he had recurrent swelling, and knee locking after a long time in the sitting position.  Furthermore, the Veteran reported that he took medication, wore a brace, and used a cane for his right knee condition.  The examiner noted that the Veteran did not have constitutional symptoms of arthritis.  The examiner noted that the Veteran had functional limitations on walking and standing.  The examiner listed the Veteran's joint symptoms to be giving way, pain, weakness, daily locking, repeated effusion, flare-ups of severe joint disease, limited ambulation and activity, and inflammation that consists of warmth, swelling, and tenderness.  However, the Veteran did not show deformity, instability, stiffness, episodes of dislocation or subluxation.  Furthermore, the Veteran reported that he has to change position frequently due to back and knee pain, is unable to do squats or kneeling, and pain causes sleeping problems.  Moreover, the Veteran reported that he was scheduled for a totally knee replacement, but the surgery was postponed.  

Upon examination, the examiner noted that the Veteran had an antalgic gait, with poor propulsion.  The examiner noted that the Veteran's flexion on active range of motion was 20 to 65 degrees, with pain beginning at 50 degrees;  passive range of motion was 15 to 70 degrees, with pain beginning at 40 degrees; and additional range of motion on repetitive use was 20 to 55 degrees, with weakness being the factor responsible for additional limitation.  Furthermore, the examiner noted that the Veteran's extension on active range of motion was 90 to 20 degrees, with pain beginning at 25 degrees; passive range of motion was 90 to 18 degrees, with pain beginning at 24 degrees; and additional range of motion on repetitive use was 90 to 30 degrees, with weakness being the factor responsible for additional limitation.   A summary of the Veteran's condition included crepitus, tenderness, tendonitis, painful movement, weakness, and guarding of movement.  

The Veteran was afforded another VA examination in June 2009.  The Veteran reported that his right knee pain was progressively worse.  Additionally, the Veteran reported that his right knee symptoms included deformity, giving way, instability, pain, stiffness, weakness, crepitation, episodes of dislocation or subluxation, locking, effusions, inflammation, and flare-ups.  

Upon examination, the examiner noted that the Veteran had antalgic gait with poor propulsion.  Additionally, the examiner noted that the Veteran's right knee joint findings, which included crepitus, effusion, tenderness, pain at rest, weakness, and guarding of movement.  However, the examiner noted that the Veteran did not have instability or dislocation, and the McMurray's test was positive.  The examiner also noted that the Veteran had contracture.  Additionally, the examiner noted that the Veteran's flexion on active range of motion was -18 to 65 degrees, with pain.  Furthermore, the Veteran's extension on active range of motion was limited by -18 degrees.  Moreover, the examiner noted that there was no objective evidence of pain following repetitive motion or ankylosis.  Additionally, valgus/varus stress tests and Lachman's test were negative, while McMurray's test was positive.  Furthermore, the examiner noted that the Veteran's knee was tender to palpation at medial joint line and inferior patellar tendon and subpatellar, with minimal effusion. 

The Veteran was afforded another VA examination in July 2010 to determine entitlement to individual unemployability based on service connected conditions, to include DJD of the right knee.  The Veteran reported that symptoms for both of his knees included giving way, instability, pain, stiffness, weakness, crepitation, locking, and tenderness, without deformity, incoordination, effusions, episodes or dislocation or subluxation and flare-ups.  Additionally, the Veteran was noted to have functional limitations with standing and walking.  

Upon examination, the examiner noted that the Veteran had antalgic gait with poor propulsion.  Additionally, the examiner noted the Veteran's right knee joint findings, which included crepitus, effusion, tenderness, pain at rest, guarding of movement, and subpatellar tenderness.  Furthermore, the examiner noted that the Veteran's right knee did not show instability or any meniscus abnormality.  The examiner noted the Veteran's flexion on active range of motion was 0 to 65, with pain.  Additionally, Veteran's extension on active range of motion was noted to be normal, at 0 degrees.  Furthermore, there was objective evidence of pain following repetitive motion, but there was not an additionally limitation noted after three repetitions.  Moreover, the examiner noted that there was no ankylosis.  Additionally, the examiner reported that he was unable to test McMurray's or anterior/posterior drawer secondary to guarding of the knee during the examination.  Furthermore, the examiner noted that the Lachman's test was normal.  

In light of the evidence, the Veteran is not entitled to an increased rating in excess of 10 percent for DJD of the right know with limitation of flexion.  The Veteran's right knee is rated based on limitation of flexion under Diagnostic Code 5260.  At all relevant points of the claims period, the Veteran has not had motion limited to less than 40 degrees of his right knee.  In the April 2008 and July 2010 VA examination reports, the examiners noted that the Veteran reported pain with extremes of flexion, and limited motion based on weakness.  However, to receive a 20 percent rating, the Veteran's flexion must be limited to 30 degrees, by pain or otherwise.  His motion has not been shown to be so limited.  

However, the Veteran is entitled to higher rating of 40 percent, but not higher, for DJD of the right knee based on limitation of extension.  The Veteran's right knee is also rated based on limitation of extension under DC 5261.  At all relevant points of the claims period, the Veteran has not had motion limited to more than 30 degrees in his right knee.  In the April 2008 and July 2010 VA examination reports, the examiners noted that the Veteran reported pain with extension, and limited motion based on weakness.  However, to receive a 50 percent rating, the Veteran's extension must be limited to 45 degrees, by pain or otherwise.  His motion has not been shown to be so limited.  

The Board has considered whether there is additional functional loss due to fatigability, incoordination, and pain on movement, and notes that, throughout the appeal, the Veteran has reported that right knee symptoms such as giving way, pain, weakness, daily locking, repeated effusion, flare-ups of severe joint disease, limited ambulation and activity, and inflammation.   In this regard, the Board acknowledges that the Veteran's condition included crepitus, tenderness, tendonitis, painful movement, weakness, and guarding of movement of his right knee.  However, the severity of his right knee disability is contemplated in the current disability rating.  Moreover, even when considering pain and functional impairment, the Veteran's flexion is limited only to 40 degrees, and as such, his range of motion findings does not approach the criteria for a 20 percent rating under DC 5260.  Additionally, even when considering pain and functional impairment, the Veteran's extension is limited only to 30 degrees, and as such, his range of motion findings does not approach the criteria for a 50 percent rating under DC 5261.  Furthermore, the Board considers it significant that the previous VA examiner expressly addressed the Deluca provisions and determined that weakness was the factor responsible for additional limitation.  
Accordingly, the Board finds that the current 10 percent rating for the Veteran's DJD of the right knee with limitation of flexion, and the 40 percent rating for DJD of the right knee with limitation of extension, appear to be based upon painful motion and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  As such, the pain experienced on motion has been considered in assigning the 10 percent and 40 percent evaluations and there is no additional documented range of motion lost that would warrant a higher rating due to pain.  

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  The Board has considered whether the Veteran is entitled to a separate rating for recurrent subluxation under DC 5257; however, there is no objective evidence of subluxation or instability.  In this regard, the Board acknowledges that the Veteran has reported that his right knee locks, he has difficulty with going down stairs, he wears a knee brace on his right knee, and uses a cane.  The Board also notes that at the April 2008 VA examination, the examiner noted that the Veteran did not show instability in his right knee.  Additionally, at the June 2009 VA examination, the Veteran reported that he had instability of his right knee.  However, the examiner noted that the Veteran did not have instability or dislocation.  Additionally, while the examiner noted that the McMurray's test was positive, he reported that the valgus/varus stress tests and Lachman's test were negative.  The Veteran again reported instability of his right knee at the July 2010 VA examination.  However, the examiner noted that the Veteran's right knee did not show instability or any meniscus abnormality.  The examiner reported that he was unable to test McMurray's or anterior/posterior drawer secondary to guarding of the knee during the examination.  Furthermore, the examiner noted that the Lachman's test was normal.  Based on the foregoing, while the evidence of record reveals subjective complaints of giving way and instability, the objective medical evidence shows that the Veteran's right knee is stable.  Accordingly, a separate rating for instability or subluxation under DC 5257 is not warranted in this case.

As noted above, a Veteran can receive separate disability ratings for different problems or residuals of an injury as long as the separate ratings are not for the "same disability" or the "same manifestation" (i.e., the symptomatology for any one of the conditions is not duplicative of, or overlapping with, the symptomatology of the other conditions).  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

The Board has also considered whether the Veteran is entitled to a separate or increased rating for right knee ankylosis, dislocated semilunar cartilage, impairment of the tibia or fibula, and genu recurvatum.  However, because the evidence of record fails to demonstrate such symptomatology, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5256, 5258, 5262, or 5263, respectively.

Finally, the Board is mindful that a VA orthopedist has indicated that the Veteran was a candidate for total knee replacement.  However, such a statement, while rendered by a medical professional, addresses a problem that has not yet occurred and, thus is inherently speculative and lacking probative value.  As such, it cannot form the basis for assigning a higher rating for the Veteran's right knee disability.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

For the reasons and bases provided above, the preponderance of the evidence in this case is against the Veteran's claims for a rating in excess of 10 percent for DJD of the right knee with limitation of flexion.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Accordingly, the Veteran's claim for an increased rating for DJD of right knee based on limitation of flexion is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

However, the Board finds that the evidence of record shows that the Veteran's DJD of the right knee based on limitation of extension has warranted a disability rating of 40 percent, but no higher.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is for the assignment of a higher 40 percent rating for the Veteran's DJD of the right knee with limitation of extension, for the entire appellate period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final note, it is pointed out that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, the evidence shows that the Veteran was granted TDIU, effective October 1, 2007.

III. Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right knee disability are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee with limitation of flexion is denied.

Entitlement to an initial disability rating of 40 percent, but no higher, for degenerative joint disease (DJD) of the right knee with limitation of extension is granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


